IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

THOMAS ARLINE,                          NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-3641

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed August 1, 2017.

An appeal from the Circuit Court for Duval County.
Waddell A. Wallace, Judge.

Thomas Arline, pro se, for Appellant.

Pamela Jo Bondi, Attorney General, and Thomas H. Duffy, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, ROBERTS, and BILBREY, JJ., CONCUR.